PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/195,222
Filing Date: 11/19/2018
Appellant(s): Pouw B.M. Olav and Hayes H. Patrick 



__________________
Gary R. Jarosik (Registration No. 35,906)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/09/2020.



(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/27/2019 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
On pages 4 and 5 of the Appellant’s Appeal Brief, Appellant argues: 
“it is respectfully submitted that, because the wireless control signal received by the second detector 405 is admittedly not provided to the translator 408, the system of Stecyk does not (and would not) use “the data recognizable by the source device within the detected wireless control signal to determine an identifier that identifies the source device” as further claimed.”
Examiner respectfully disagrees. In fact, Examiner referred to the second detector 405 in order to only response to the Appellant t’s argument (Appellant’s argument, 10/31/2019 pages 5 and 6) as stated below:
 “the DTV as disclosed by Stecyk fail to show a control signal detector that is operable to receive wireless control signals that have been sent from different remote control devices to different” (Appellant’s argument, 10/31/2019 pages 5 and 6)
Examiner in the Office Action (11/27/2019) relied on the HTNS 420 to show that the system as disclosed by Stecyk also includes the second detector 405 in addition to the first detector 406, where the second detector 405 is able to detect IR signals single remote controller which is considered as claimed limitation of in claim 1:
“detecting, by a control signal detector of the switching device, which is operable to receive wireless control signals that have been sent from a plurality of different remote control devices that are each programmed to transmit commands using a one of a plurality of different protocols for intended receipt by a corresponding one of the plurality of  source devices”.
Appellant also should note, remote controllers A and B (as disclosed by Stecyk in [0092) are generally learning and/or uploading specific IR codes of a variety of IRC devices and then communicate messages or commands to the specific IRC devices   at the time it receive the specific IR codes which is considered as claimed 
“identifier that identifies the first one of the plurality of source devices” 

On page 5 of the Appellant’s Appeal Brief, Appellant argues: 
“Furthermore, it is noted that the disclosure in cited to and relied upon paragraphs 0048-0051, 0080, 0081, and 0085-0112, i.e., the disclosure that is particularly directed to “for IR transforming user input commands for IR controlled devices into device appropriate messages comprising device specific IR code,” is not expressly or inherently tied within Stecyk to any command received at the further cited to and relied upon second detector 405.”
only response the Appellant’s argument that the DTV as disclosed by Stecyk fail to show a control signal detector that is operable to receive wireless control signals that have been sent from different remote control devices to different (Appellant’s argument 10/31/2019 pages 5 and 6). 
Secondly, Appellant should note, the claim 1, specifically recites:
 “that a wireless control signal has been sent from a remote control device for intended receipt by a source device first one of the plurality of source devices”
 As a result, the first detector 406 is considered as claimed limitation “a remote control device” and without considering the detector 405 is performing as the argued/claimed futures of claim 1. As disclosed in Fig. 11b and [011]-[0112], the detector, 406 serially connected to the translator subsystem 408 and an IR transmitter 412 for transmitting specific detected IR signals to supported devices 414 and 416. therefore, the features argued by Appellant “for IR transforming user input commands for IR controlled devices into device appropriate messages comprising device specific IR code,” is taught by the functionalities/features of the detector 406” and    need not to be expressly or inherently tied within Stecyk to any command received at the further cited to and relied upon second detector 405.

On page 5 of the Appellant’s Appeal Brief, Appellant argues:
“Accordingly, because the wireless control signal detected by the second detector 405 is not provided to the translator 408 and because the translator 408 has been cited to and relied upon as performing the claimed function of “using the data recognizable by the first one of the plurality of source device within the detected wireless control signal to determine an identifier that identifies the first one of the plurality of source devices” (OA, pg. 5), it is respectfully submitted that it cannot be said that Stecyk discloses the exact invention claimed as is required to maintain a rejection under 35 U.S.C. § 102. For at least this reason, it is respectfully submitted that the rejection of the claims under 35 U.S.C. § 102 must be withdrawn.”
Examiner respectfully disagrees for the same reasons stated above. Although, the wireless control signal detected by the second detector 405 is not provided to the translator 408, however, however, the the detector 406 serially connected to the translator subsystem 408 and an IR transmitter 412 for transmitting detected IR signals to supported devices as disclosed in (Fig. 11b and [011]-[0112]), therefore, detected specific IR signals by the first detector 406 without considering the detector 405 is read on  the claimed limitations “using the data recognizable by the first one of the plurality of source device within the detected wireless control signal to determine an identifier that identifies the first one of the plurality of source devices”. 

On pages 5 and 6 of the Appellant’s Appeal Brief, Appellant argues, “It is further respectfully noted that, while Stecyk describes that the second detector 405 is capable of detecting IR signals originating from the non-sunnorted device remote and that the wireless signal detected by the second detector 405 is transmitted to the gate 410 for passthrough to the transmitter 412 for broadcast to the non-sunnorted external devices, Stecyk does not expressly or inherently disclose that, when the second detector 405 detects an IR signal originating from the non-supported device remote, the the identified source device is connected based on the determined identifier and to automatically connect the first AV port to the AV port to which the sink device is connected so that content can be provided from the identified source device to the sink device as claimed.”
Examiner respectfully disagrees, first as mentioned above, Examiner cited the second detector 405 in order to only response the Appellant t’s argument that the DTV as disclosed by Stecyk fail to show a control signal detector that is operable to receive wireless control signals that have been sent from different remote control devices to different (Appellant’s argument 10/31/2019 pages 5 and 6). 
secondly , as disclosed in (Fig. 11b and [011]-[0112]) the the detector 406 serially connected to the translator subsystem 408 and an IR transmitter 412 for transmitting detected IR signals to supported devices, therefore this functionality of the the first detector 406 without considering the detector 405 is read on  the claimed function of 
“identifying a first AV port from among the plurality of AV ports to which the identified first one of the plurality of source device devices is connected based on the determined identifier ; and
automatically connecting the first AV port to the AV port to which the sink device is connected so that content can be provided from the identified the first one of the plurality of source  devices to the sink”. 

Therefore, Examiner still believes, the features argued by Appellant 
“when the second detector 405 detects an IR signal originating from the non-supported device remote, the device of Stecyk functions to identify a first AV port from among the plurality of AV ports to which the identified source device is connected based on the determined identifier and 
to automatically connect the first AV port to the AV port to which the sink device is connected so that content can be provided from the identified source device to the sink device as claimed” is similar to the functionality of the detector 406” and need not to be expressly or inherently tied within Stecyk to any command received at the further cited to and relied upon second detector 405.” 

On page 6 of the Appellant’s Appeal Brief, Appellant argues, “Rather, Fig. 13 of Stecyk makes clear that the non-supported external devices 136 to which command signals - as received by the second detector 405 - are transmitted are not even connected to any AV port of the DTV, i.e., the devices 136 are not connected to the 1394 port cited to and relied upon in rejecting the clams at issue. (OA, pg. 5). Furthermore, the disclosure in cited to and relied upon paragraph 0101 is not expressly or inherently tied within Stecyk to any command received at the further cited to and relied upon second detector 405.”
Accordingly, because Stecyk does not expressly or inherently disclose, teach, or suggest signals that are received by the second detector 405 being used by the DTV of Stecyk to perform these additionally claimed steps, it is respectfully submitted that it cannot be said that Stecyk discloses the exact invention claimed as is required to maintain a rejection under 35 U.S.C.. § 102. For this further reason, the rejection of the claims under 35 U.S.C. § 102 must be withdrawn.”
Examiner respectfully disagrees. as mentioned above the detector 406 serially connected to the translator subsystem 408 and an IR transmitter 412 for transmitting detected IR signals to supported devices, therefore this functionality of the the first detector 406 without considering the detector 405 is read on  the claimed function of “identifying a first AV port from among the plurality of AV ports to which the identified first one of the plurality of source device devices is connected based on the determined identifier (Fig. 11b and [011]-[0112]) 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SAMIRA MONSHI/Primary Examiner, Art Unit 2422                                                                                                                                                                                                        Conferees:

/BRIAN P YENKE/Primary Examiner, Art Unit 2422  
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2422                                                                                                                                                                                                                                                                                                                                                                                                              
Attachment: Advisory Action After the Filing of an Appeal Brief form 304 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.